Citation Nr: 0929915	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  05-38 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

	
THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from July 1969 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Seattle, Washington, which granted service connection for 
PTSD and assigned an initial disability rating of 50 percent, 
effective as of September 30, 1999, the date of the Veteran's 
claim.  In February 2005, the Veteran expressed disagreement 
with the assigned disability rating, and in November 2005, he 
perfected a substantive appeal.

The Board notes that by rating action of the RO dated in 
September 2005, the Veteran's claim of entitlement to a total 
disability rating based upon individual unemployability 
(TDIU) was denied.  In October 2005, the Veteran appears to 
have timely filed a notice of disagreement of the September 
2005 denial of a TDIU.  A Statement of the Case has not been 
issued on this claim, and remand would, therefore, generally 
be required.  See Manlincon v. West, 12 Vet. App. 238 (1998).  
However, given the full grant of benefits sought on appeal 
for an increased disability rating for the service-connected 
PTSD as a result of this decision, the issue of entitlement 
to a TDIU is moot.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a TDIU claim should be 
considered part of the determination of the appropriate 
disability rating rather than as a freestanding claim for a 
separate benefit.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).

The Board also notes that by rating action of the RO dated in 
October 2008, the Veteran was determined to be incompetent to 
handle disbursement of VA funds.  During the pendency of this 
appeal, in a Statement In Support Of Claim (VA Form 21-4138) 
dated in June 2009, the Veteran raised the issue of being 
competent to handle disbursement of VA funds.  The Board does 
not have jurisdiction of this issue as it has not been 
adjudicated by the RO.  The issue is, therefore, referred to 
the RO for appropriate action.

In June 2009, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's PTSD is manifested by total occupational and 
nearly total social impairment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial disability rating of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry. 
 
In the decision below, the Board grants the Veteran's claim 
for an increased disability rating.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims file 
the service treatment records and reports of his post-service 
care.  He has also been afforded VA examinations.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.

Increased Initial Disability Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991). 
 
However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
-- that the present level of the Veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a Veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  Id.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In the present case, the Veteran's service-connected PTSD is 
currently rated as 50 percent disabling pursuant to the 
criteria set forth in Diagnostic Code 9411.  Under Diagnostic 
Code 9411, a 50 percent disability rating is warranted when 
occupational and social impairment is found with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV).   

A GAF of 20 to 30 contemplates serious symptoms such as being 
in some danger of hurting himself (e.g., suicidal attempts 
without clear expectation of death, frequently violent, manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g. smears feces) or gross impairment in 
communications (e.g., largely incoherent or mute). 

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

A score of 41 to 50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  

A score of 51 to 60 indicates moderate symptoms (e.g., flat 
affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  

See Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, Washington, DC, American Psychiatric 
Association, 1994. 

PTSD

As noted above, the Veteran's PTSD has been initially rated 
as 50 percent disabling.  The Veteran has essentially 
contended that his disability is more severe than that which 
is reflected by the currently assigned 50 percent disability 
rating.  During his June 2009 Travel Board hearing, the 
Veteran described that his PTSD resulted in symptoms which 
included nightmares, intrusive thoughts, suicidal ideations, 
and a history of self-medicating with the use of drugs and 
alcohol.  He added that he was no longer employable as a 
result of his PTSD.

VA outpatient treatment records dated from June 1999 to 
September 1999 show intermittent treatment for symptoms 
associated with a variously diagnosed psychiatric disorder, 
to include provisional diagnoses of PTSD.  GAF scores during 
this period of time ranged from 20 to 60.

A VA examination report dated in November 1999 shows that the 
Veteran described what he believed were symptoms associated 
with PTSD.  Mental status examination revealed that his 
affect was noticeably and frankly depressed.  He described 
invasive thoughts, inappropriate long term plans, social 
isolation and detachment, anhedonia, and restricted range of 
affect.  The examiner concluded that the symptoms did not 
meet the criteria for PTSD, but that he had major depressive 
disorder, set off by the death of his mother; and 
polysubstance dependence, in reported early full remission.  
A GAF score of 45 was given.

Private outpatient treatment records from M. C., M.D., dated 
from September 1999 to December 1999 show that the Veteran 
was treated for symptoms associated with major depressive 
disorder, PTSD, and opioid dependence.  His symptoms were 
thought to be improving, with normal speech, improving mood, 
full affect, no homicidal or suicidal ideations, no paranoid 
ideation, no hallucinations, and linear and goal directed 
thought processes.

A VA medical record from T.B., M.D., a staff psychiatrist at 
the Puget Sound Health Care System, dated in July 2004, shows 
that the Veteran was being treated for PTSD.  He was said to 
have frequent nightmares and flashbacks about his inservice 
experiences which negatively impacted him severely.  He had 
hyperarousal symptoms, as well as avoidant symptoms.  His 
PTSD and depression were being treated with medication and 
therapy.  Dr. B. added that his PTSD and depression were 
diagnoses independent of his drug dependence.

A VA examination report dated in September 2004 shows that 
the Veteran, in pertinent part, reported having disturbing 
recollections of traumatic inservice experiences.  He would 
have night sweats generally on a daily basis.  He would try 
to avoid thoughts, feelings, and conversations associated 
with service.  He was detached from others, had a diminished 
interest in activities, and had a profound restriction of 
affect.  He also had a severe sense of foreshortened future.  
He had increased arousal, sleep disturbance, anxiety, anger, 
irritability, difficulty concentrating, increased startle 
response, and hypervigilance.

Mental status examination revealed a serious and somber 
individual, who was quite anxious and tense.  While basically 
goal oriented in his thought processes, he was quite 
circumspect and nonspontaneous in his speech and would not 
readily talk about his experiences.  He was fully oriented to 
time, place, person, and situation.  There was no evidence of 
hallucinations or delusions.  His memory for recent and 
remote events was satisfactory.  He demonstrated a 
constriction to his range of affect and was a tense, 
emotionally distant, and attached man who had severe 
emotional numbing.  He had significant underlying dysphoria 
and rated his level of depression at a four on a scale of 10.  
He also had a significant lessening of self-esteem, and had 
difficulty with concentration.  The diagnosis, in pertinent 
part, was PTSD, chronic type, severe in nature.  A GAF of 50 
was assigned.  The examiner commented that the Veteran had 
serious impairment in social and occupational functioning due 
to his being a very anxious and emotionally detached and 
removed man who has severe PTSD symptomatology and associated 
depressive features. 

A letter from Dr. B., dated in May 2005, shows that the 
Veteran's PTSD and depression were said to be severe enough 
to keep him from working regularly in a sustained job.  He 
was said to be impaired in terms of social and occupational 
interactions.  His PTSD was manifested by fear, impaired 
impulse control, and difficulty adapting to stressful 
situations, among others.  His depression would keep him with 
minimal motivation, decreased energy, isolation, and 
depressed moods, among other symptoms.  These problems were 
said to persist despite aggressive therapy and psychiatric 
medications.

A VA medical record from B. G., M.A., dated in July 2005, 
shows that the Veteran's ability to gain and maintain even 
part-time employment had decreased in the preceding several 
years.  It was indicated that the kind of structured 
interaction required in employment settings was beyond the 
Veteran's capabilities due to symptoms related to his well-
established diagnosis of PTSD.  It was clear that without 
regard to other factors, his service-connected disability 
would prevent him from performing mental and social tasks 
required to get or keep substantially gainful employment.

A letter from Dr. B., dated in October 2005, shows that the 
Veteran was being treated for severe PTSD and depression.  He 
was said to have continued flashbacks and nightmares, 
avoidant behaviors, as well as hyperarousal symptoms.  Dr. B. 
opined that the Veteran was unable to work secondary to his 
ongoing severe PTSD.

VA outpatient treatment records dated from September 2005 to 
December 2005 show continued treatment for symptoms 
associated with PTSD.  During this period, a GAF of 55 was 
assigned.

A private medical examination report dated in October 2006 
shows that the Veteran was said to have presented with an 
unkempt and unattractive appearance suggesting a very unhappy 
man.  He answered questions, usually without hesitation, but 
his answers were on the minimal side.  His speech had a 
normal rate and rhythm.  His thoughts were coherent and he 
made good eye contact.  His affect was restricted quite a 
bit.  He remembered three of three things after several 
minutes.  He was able to do grocery shopping with the help of 
another, and he denied any problem with self-care.  He was 
not behind on any bills, but he continued to be anxious about 
being able to survive.  The diagnosis, in pertinent part, was 
PTSD.  A GAF of 45 was assigned.

Private hospital treatment records from the Overlake Hospital 
Medical Center dated in August 2007 show that the Veteran was 
treated for symptoms which included those associated with 
PTSD.  His GAF was said to range from 20 to 30 during this 
period.

A VA hospital treatment record dated in January 2008 shows 
that the Veteran was treated for symptoms which included 
those associated with PTSD.  His GAF was said to range from 
30 to 40 during this period.

A letter from Dr. B., dated in June 2008, shows that the 
Veteran was said to be incompetent for VA purposes, by reason 
of mental illness and substance use, to handle or manage his 
funds.

VA outpatient treatment records dated from June 2008 to 
October 2008 show that the Veteran continued to be treated 
intermittently for symptoms associated with his PTSD.  His 
GAF scores during this period ranged from 30 to 40.

A VA examination report dated in November 2008 shows that the 
Veteran was said not to be able to work because of his 
depression and addiction problems.  Mental status examination 
revealed that he was oriented to time and place.  He looked 
much older than his stated age.  He spoke softly and appeared 
fairly weak.  He appeared to have a hard time expressing 
himself.  He had problems with concentration, and stated he 
could only read for a few minutes and then would tend to 
drift.  He had no panic attacks, was not suspicious, and was 
not delusional.  He stated that he had some visual 
hallucinations when he had been having a bout with liver 
failure.  He would experience seeing lights for a period of 
time for about two weeks.  He had no obsessions or 
compulsions.  He had intact thought process and was able to 
abstract proverbs quite well.  He would occasionally have 
problems remembering names and places.  He had suicidal 
thoughts about three to four months earlier, where he thought 
about taking an overdose.  He had no suicidal thoughts at 
present, and had no homicidal thoughts.  He continued to 
experience some affective and somatic symptoms attributable 
to the PTSD in terms of having intrusive memories and 
nightmares.  The diagnosis was PTSD of moderate severity; 
chronic adjustment disorder with depressed mood; and 
polysubstance abuse.  A GAF of 45 was assigned.  He was said 
to be unable to establish and maintain effective work and 
social relationships mainly related to his end stage liver 
disease.  The examiner added that the Veteran's current 
depression was not related to his PTSD, but rather to the 
loss of a relationship that ended a few months earlier, as 
well as, his being told that he had end stage liver disease.  
His pre-service history of abuse during childhood was also 
referenced.

Based on the foregoing, the Board finds that resolving all 
reasonable doubt in the Veteran's favor, an increased 
disability rating is warranted.  After a review of the 
evidence, the Board finds that overall the Veteran's 
disability picture more nearly approximates the criteria for 
a 100 percent disability rating.  See 38 C.F.R. §§ 4.7, 4.21.  
The evidence supports a finding that the Veteran's service-
connected PTSD has for the entire period of initial rating 
claim manifested symptomatology that more nearly approximates 
total occupational and social impairment with deficiencies in 
most areas, as required for a 100 percent disability rating 
under Diagnostic Code 9411.

Overall, the evidence of record shows that the Veteran 
experiences occupational and social impairment characterized 
by depression, fear, impaired impulse control, and difficulty 
adapting to stressful situations, among others.  As noted 
above, it was indicated that the kind of structured 
interaction required in employment settings was beyond the 
Veteran's capabilities due to symptoms related to his well-
established diagnosis of PTSD.  It was clear that without 
regard to other factors, his service-connected disability 
would prevent him from performing mental and social tasks 
required to get or keep substantially gainful employment.

The evidence of record shows that the Veteran has not worked 
in a number of years, and was determined to be unemployable 
by his VA treating physician as early as May 2005, and that 
in July 2005, the VA examiner indicated that the Veteran's 
ability to gain and maintain even part-time employment had 
decreased in the preceding several years due to his PTSD.  
Moreover, during the entire course of this appeal, the 
Veteran's GAF scores have ranged from 20 to 60; his most 
recent GAF score, as reported in November 2008, was 45, which 
is indicative of serious symptoms and a serious impairment in 
social and occupational functioning.

In making this determination, the Board recognizes that the 
Court has held that when a claimant has both service-
connected and non-service-connected disabilities, the Board 
must attempt to discern the effects of each disability and, 
where such distinction is not possible, attribute such 
effects to the service-connected disability.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  In this case, the 
medical evidence of record shows that the Veteran has non-
service-connected disabilities, such as end-stage liver 
disease, which may contribute to his psychiatric 
symptomatology.  However, in this regard, the Board finds the 
private outpatient treatment records from Dr. C.; and the VA 
medical records from Dr. B. and B. G., M.A., to be probative 
of the fact that while the Veteran may have other diagnoses, 
his longstanding PTSD symptoms are a significant cause of his 
impairment.  These opinions are probative, as they are 
definitive and supported by detailed rationale.  Accordingly, 
they are found to carry significant weight.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000).

The Board recognizes the November 2008 VA examiner's opinion 
which suggested that the Veteran was unable to establish and 
maintain effective work and social relationships because of 
his end stage liver disease, and that his current depression 
was not related to his PTSD, but rather to the loss of a 
relationship that ended a few months earlier.  However, the 
Board finds this opinion to be less probative, as the Veteran 
was said to be unemployable because of his PTSD several years 
prior to this examiner's reference to end-stage liver 
disease.  Similarly, competent medical evidence of record has 
established the manifestation of depression significantly 
earlier than the asserted end of his relationship.  Moreover, 
the VA examiner in September 2004 concluded that the Veteran 
had severe PTSD with associated depressive features.  There 
was no indication that the PTSD and separate and apart from 
the depressive features.

The Veteran's disability has been assigned GAF scores as low 
as 20 (suggesting serious symptoms such as being in some 
danger of hurting himself; occasionally failing to maintain 
minimal personal hygiene; or gross impairment in 
communications) as early as August 1999; and have been 
relatively consistent since then.  As recently as in the 
November 2008 VA examination, the Veteran reported visual 
hallucinations, suicidal ideations, problems remembering 
names and places, intrusive memories, and nightmares.

Accordingly, the Board finds that overall disability picture 
most closely approximates the criteria for a 100 percent 
disability rating.  As noted above, this is an initial rating 
case, and consideration has been given to "staged ratings" 
since service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson, 12 Vet. App. at 119.  However, there appears to be 
no identifiable period of time since the effective date of 
service connection, during which the PTSD symptomatology 
warranted a staged rating. 

Extraschedular Consideration

Finally, the rating schedule represents as far as 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment. 38 
C.F.R. § 3.321(a), (b) (2008).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
PTSD have been demonstrated to include sleep impairment, 
decreased concentration, depression,  restricted affect, 
avoidance of others, memory problems, suicidal ideations, and 
unemployability.  However, such impairment is contemplated by 
a 100 percent disability rating as set forth in the rating 
criteria.  See 38 C.F.R. § 4.30, Diagnostic Code 9411.  The 
rating criteria reasonably describe the Veteran's disability.  
Referral for consideration of an extraschedular rating is, 
therefore, not warranted. 
See also Bagwell v. Brown, 9 Vet. App. 337 (1996). 


ORDER

Entitlement to an initial 100 percent disability rating for 
service-connected PTSD is granted, subject to the laws and 
regulations governing monetary awards.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


